Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 1 of 25 PageID: 7




                 Exhibit a
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 2 of 25 PageID: 8




 COSTELLO & MAINS, LLC
 By: Drake P. Bearden, Jr.
 Attorney I.D. No. 039202009
 18000 Horizon Way, Suite 800
 Mount Laurel, NJ 08054
 (856) 727-9700
 Attorneys for Plaintiff

                                                :
   KERIDA SCOTT,                                 :   SUPERIOR COURT OF NEW JERSEY
                                                :
                        Plaintiff,               ;   MERCER COUNTY - LAW DIVISION
                                                 C
   vs.                                           '        CIVIL ACTION
                                                 C
   AIVIAZON.COM SERVICES, LLC and                ;   DOCKET NO: MER-L-1462-21
   JOHN DOES 1-5 AND 6-10,                       ;
                                                 C
                        Defendants.              ;   SUMMONS

 Froan The State of New Jersey to the Defendant Named Above:

         The plaintiff, named above, has filed a lawsuit against you in the Superior Court of New
 Jersey. The complaint attached to this summons states the basis for this lawstiit. If you dispute
 this complaint, you or your attorney must file a written answer or motion and proof of service
 with the deputy clerlc of the Superior Court in the eounty listed above within 35 days from the
 date you received this summons, not counting the date you received it. (A directory of the
 addresses of each deputy clerk of the Superior Court is available in the Civil Division
 Management Office in the county listed above and online at http://www.judiciarv.state.nyus/pro
 se/10153 dep!vclerlclawref.pdf) If the complaint is one in foreclosure, then you must file your
 written answer or motion and proof of service with the Clerk of the Superior Court, Hughes
 Justice Complex, P.O. Box 971, Trenton, NJ 08625-0971. A filing fee payable to the Treasurer,
 State of New Jersey and a completed Case Information Statement (available from the deputy
 clerk of the Superior Court) must accompany your answer or motion when it is filed. You must
 also send a copy of your answer or motion to plaintiffs' attorney whose name and address appear
 above, or to plaintiff, if no attorney is named above. A telephone call will not protect your rights;
 you must file and serve a written answer or motion (with fee of $175.00 and completed Case
 Information Statement) if you want the court to hear your defense.

     If you do not file and serve a written answer or motion within 35 days, the court may enter a
 judgment against you for the relief plaintiff demands, plus interest and costs of suit. If judgment
 is entered against you, the Sheriff may seize your money, wages or property to pay all or part of
 the judgment.
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 3 of 25 PageID: 9




      If you cannot afford an attorney, you may call the Legal Services office in the county where
  you live or the Legal Services of New Jersey Statewide Hotline at 1-888-LSNJ-LAW (1-888-
  576-5529). If you do not have an attorney and are not eligible for free legal assistance, you may
  obtain a referral to an attorney by calling one of the Lawyer Referral Services. A directory with
  contact information for local,Legal Services Offices and Lawyer Referral Services is available in
  the Civil Division Management Office in the county listed above and online at
  http://www.judiciary.state.nj.us/prose/10153 deptvclerklawref.pdf


                                                             /s/ Michelle M. Smith
                                                             Clerk of the Superior Court
 DATED: July 21, 2021

  Name of Defendant to be Served:             Amazon.com Services, LLC

  Address of Defendant to be Served:          Princeton South Corporate Center
                                              Suite 160
                                              100 Charles Ewing Boulevard
                                              Ewing, NJ 08628
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 4 of 25 PageID: 10




  ATLANTIC COUNTY:                       LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609) 345-3444
  Civil Division, Direct Filing          LEGAL SERVICES
  1201 Bacharach Blvd., First Fl.        (609) 3,48-4200
  Atlantic City, NJ 08401

  BERGEN COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (201) 488-0044
  Civil Division, Room 115               LEGAL SERVICES
  Justice Center, 10 Main St.            (201) 487-2166
  Hackensack, NJ 07601

  BURLINGTON COUNTY:                     LAWYER REFERRAL.
  Deputy Clerk of the Superior Court     (609) 261-4862
  Central Processing Office              LEGAL SERVICES
  Attn: Judicial Intake                  (800) 496-4570
  First Fl., Courts Facility
  49 Rancocas Road
  Mt. Holly, NJ 08060

  CAMDEN COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856) 964-4520
  Civil Processing Office                LEGAL SERVICES
  Hall of Justice                        (856) 964-2010
  l 61 Fl., Suite 150

  101 South 5'h Street
  Camden, NJ 08103

  CAPE MAY COUNTY:                       LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609) 463-0313
  9 N. Main Street                       LEGAL SERVICES
  Cape May Courtliouse, NJ 08210         (609) 465-3001

  CUMBERLAND COUNTY:                     LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856) 692-6207
  Civil Case Management Office           LEGAL SERVICES
  Broad & Fayette Streets                (856) 451-0003
  P.O. Box 10
  Bridgeton, NJ 08302

  ESSEX COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (973) 622-6204
  Civil Customer Service                 LEGAL SERVICES
  Hall of Records, Room 201              (973) 624-4500
  465 Dr. Martin Luther King Jr. Blvd.
  Newark, NJ 07102

  GLOUCESTER COUNTY:                     LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856) 848-4589
  Civil Case Management Office           LEGAL SERVICES
  Attn: Intake                           (856) 848-5360
  First Fl. Court House
  Woodbury, NJ 08096

  HUDSON COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (201) 798-2727
  Superior Court, Civil Records Dept.    LEGAL SERVICES
  Brennan Court House — 1 91 Floor       (201) 792-6363
  583 Newark Avenue
  Jersey City, NJ 07306
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 5 of 25 PageID: 11




  HUNTERDON COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (908) 735-2611
  Civil Division                         LEGAL SERVICES
  65 Park Avenue                         (908) 782-7979
  Flemington, NJ 08822

  MERCER COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (609) 585-6200
  Local Filing Office, Courtliouse       LEGAL SERVICES
  175 S. Broad Street, P.O. Box 8068     (609) 695-6249
  Trenton, NJ 08650

  MIDDLESEX COUNTY:                      LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (732) 828-0053
  Middlesex Vicinage                     LEGAL SERVICES
  2"d Floor— Tower                       (732) 866-0020
  56 Paterson Street
  Neu• Brunswick, NJ 08903

  MONMOUTH COUNTY:                       LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (732) 431-5544
  Court House                            LEGAL SERVICES
  71 Monument Park                       (732) 866-0020
  P.O. Box 1269
  Freehold, NJ 07728

  MORRIS COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Comt      (973) 267-5882
  Civil Division                         LEGAL SERVICES
  Washington and Couit Streets           (973) 285-6911
  P.O. Box 910
  Morristown, NJ 07963

  OCEAN COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (732) 240-3666
  Court House, Room 119                  LEGAL SERVICES
  118 Washington Street                  (732) 341-2727
  Toms River, NJ 08754

  PASSAIC COUNTY:                        LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (973) 278-9223
  Civil Division                         LEGAL SERVICES
  Court House                            (973) 523-2900
  77 Hamilton Street
  Paterson, NJ 07505

  SALEM COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (856) 678-8363
  92 Market Street                       LEGAL SERVICES
  P.O. Box 29                            (856) 451-0003
  Salem, NJ 08079

  SOMERSET COUNTY:                       LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (908) 685-2323
  Civil Division                         LEGAL SERVICES
  P.O. Box 3000                          (908) 231-0840
  40 North Bridge Street
  Somerville, NJ 08876

  SUSSEX COUNTY:                         LAWYER REFERRAL
  Deputy Clerk ofthe Superior Court      (973) 267-5882
  Sussex County Judicial Center          LEGAL SERVICES
  43-47 High Street                      (973) 383-7400
  Newton, NJ 07860
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 6 of 25 PageID: 12




  UNION COUNTY:                          LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (908)353-4715
  1" Fl., Court House                    LEGAL SERViCES
  2 Broad Street                         (908)354-4340
  Elizabeth, NJ 07207

  WARREN COUNTY:                         LAWYER REFERRAL
  Deputy Clerk of the Superior Court     (973)267-5882
  Civil Division Office                  LEGAL SERVICES
  Court House                            (973) 475-2010
  413 Second Street
  Belvedere, NJ 07823
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 7 of 25 PageID: 13
        MER-L-001462-21 07/14/2021 12:17:02 PM Pg 1 of 13 Trans ID: LCV20211652995




  COSTELLO & MAINS, LLC
  By: Drake P. Bearden, Jr.
  Attorney I.D. No. 039202009
  18000 Horizon Way, Suite 800
  Mount Laurel, NJ 08054
  (856) 727-9700
  Attorneys for Plaintiff


  KERIDA SCOTT,                                    : SUPERIOR COURT OF NEW JERSEY
                                                   : MERCER COUNTY - LAW DIVISION
                          Plaintiff,               :
                                                   :      CIVIL ACTION
  vs.                                              :

  AIVIAZON.COM SERVICES, LLC and                   : DOCKET NO:
  JOHN DOES 1-5 AND 6-10,                          :

                          Defendants.              : COMPLAINT AND JURY DEMAND



         Plaintiff, Kerida Scott, residing in the State of Pennsylvania, by way of Complaint against

  the Defendants, says:

                                        Preliminary Statement

         Plaintiff brings this suit pursuant to the New Jersey Law Against Discrimination ("LAD")

  alleging disability discrimination and/or discrimination based on perceived disability, failure to

  accommodate and retaliation.

                                        Identification of Parties

         1.      Plaintiff Kerida Scott was, at all relevant times herein, a resident of the State of

  Pennsylvania and former employee of the Defendant.

         2.      Defendant Amazon.com Services, LLC, (herein after referred to as "Amazon")

  was, at all relevant times herein, a limited liability company registered and operating in the State
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 8 of 25 PageID: 14
         MER-L-001462-21 07/14/2021 12:17:02 PM Pg 2 of 13 Trans ID: LCV20211652995




  of New Jersey with its service of process address at Princeton South Corporate Center, Suite 160,

  100 Charles Ewing Boulevard, Ewing, New Jersey 08628.

           3.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

  entities who, on the basis of their direct acts or on the basis of respoiadeat superior, are

  answerable to the Plaintiff for the acts set forth herein.

                                           General AlleLyations

           4.      Plaintiff began working for Defendant Amazon in 2018.

           5.      Plaintiff was terminated from her employment on or around July 4, 2021.

           6.      Prior to working for Defendant, Plaintiff was involved in a car accident wherein

  she suffered an injury to her lower back.

           7.      In 2018, when Plaintiff worked for Amazon, Plaintiff's lower back injury would

  be aggravated.

           8.      When this would occur, Plaintiff would take either voluntary time off or paid time

  off.

           9.      Plaintiff began working full-time during the pandemic due to the increased

  workload, and people leaving Defendant and becoming sick.

          10.      When Plaintiff was forced to woric an increased workload, Plaintiff's back

  became morphed.

          11.      As a result of this, Plaintiff transferred to a DJE3 position in Logan Township,

  New Jersey.

          12.      Plaintiff transferred to this positioii because she believed she would be a Shift

  Assistant, and therefore have less physically demanding work that would affect her medical

  condition.




                                                     2
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 9 of 25 PageID: 15
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 3 of 13 Trans ID: LCV20211652995




           13.   Plaintiff believed this because Logan was a new location for Defendant, and did

  not have the same volmne as Plaintiff's former working location, Belmar, New Jersey.

           14.   After approximately four weeks of working at the Logan Township location,

  Plaintiff noticed the change did not help her bacic.

           15.   Although the position iiivolved less lifting, Plaintiff still spent long hours on her

  feet, which aggravated her back condition.

           16.   On or around October 31, 2020, Plaintiff left her shift early due to back pain.

           17.   Plaintiffs Supervisor, Joan Arberu approved Plaintiff leaving early as a result of

  her medical condition.

           18.   Plaintiff was scheduled to return on November 1, 2020 at 1 a.m.

           19.   Plaintiff called on or around 9:50 p.m. to take of November lst

           20.   Plaintiff was told that whether or not Plaintiff could take off during that time was

  up to her Supervisor, Arberu.

           21.   Plaintiff contacted Arberu, and Arberu told Plaintiff that she had to go on medical

  leave.

           22.   Plaintiff then went out on leave, because Arberu instructed Plaintiff that she was

  required to do so.

           23.   Plaintiff then proceeded to treat with a doctor.

           24.   Plaintiff submitted return to work paperwork on or around December 10, 2020 to

  Human Resources for Defendant.

           25.   Plaintiff was told by Defendant's Human Resources department that Plaintiff

  would have to wait to hear back from Accommodation for approval, which could take up to 21

  days.




                                                    3
Case 3:21-cv-15790-FLW-LHG    Document 1-1 Filed 08/20/21 Page 10 of 25 PageID: 16
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 4 of 13 Trans ID: LCV20211652995




          26.     On or around January 4, 2021, Plaintiff was notified that she was termuiated from

   her employment with Defendant.

          27.     Plaintiff then received a letter on or around January 5, 2021, from Autumn Moore

   with Defendant's Disability and Leave Services ("DLS").

          28.     Plaintiff was advised by that letter that any absence after November 15th not

   covered by leave were subjected to the attendance policy.

          29.     Upon receiving this letter, Plaintiff contacted DLS and spoke with Desirae

   Linsley, who was the DLS case manager.

          30.     Linsley told Plaintiff that the prior case manager dropped the ball on Plaintiff's

   case, and did not follow up to get the accoinmodation approved for Plaintiff.

          31.     Linsley stated that she was going to work on the issue.

          32.     Plaintiff then called both Human Resources for Defendant and Linsley back in

   order to get an update.

          33.     Plaintiff received an email from Linsley which indicated that the process had not

   been properly followed and the request for reinstatement was being submitted on Plaintiff's

   behalf by Linsley.

          34.     On or around January 16, 2021, Plaintiff spoke with the Ethics Department for

   Defendant and was told that her issue would be loolced into.

          35.     Plaintiff visited the worksite on or around January 4, 2021, and was told by

   Human Resources that they did not receive the information needed for Plaintiff to return by

   Linsley.

          36.     On or around February 14, 2021, Linsley called Plaintiff and told her that the

   issue with Plaintiff returning to work will be worked out.




                                                    4
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 11 of 25 PageID: 17
        MER-L-001462-21 07/14/2021 12:17:02 PM Pg 5 of 13 Trans ID: LCV20211652995




           37.    Plaintiff then did not hear anything else from anyone at Defendant until March 12,

   2021.

           38.    On that date, Linsley called Plaintiff and said Plaintiff needed to submit medical

   documentation to allow for an extended leave.

           39.    On or around March 14, 2021, an individual named Paola from ethics called

   Plaintiff and told Plaintiff that there had been a thorough investigation and that there had been a

   violation of a policy in handling Plaintiff's leave request.

           40.    Paola told Plaintiff she was provided an additional 15 days to submit

   documentation to support Plaintiff's leave request and accommodation.

           41.    Plaintiff was advised to provide medical documentation within 15 days for review

   for reinstatement.

           42.    Plaintiff provided Defendant with additional paperwork, but was still not

  permitted to return to work.

           43.    As of the filing of this Complaint Plaintiff was not permitted to return to work

  with Defendant.

           44.    During the time Plaintiff worlced for Defendant, and up to and including the date

   of this Complaint, Plaintiff was capable of performing the essential functions of her job with an

  accommodation.

           45.    PlaintifPwas disabled within the meaning of the LAD.

           46.    In addition or in the altei-native, Defendant perceived Plaintiff as being disabled.

           47.    Plaintiff requested an accommodation because of her disability, in particular, that

  Plaintiff be permitted to tal{e a short medical leave of absence.




                                                     5
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 12 of 25 PageID: 18
        MER-L-001462-21 07/14/2021 12:17:02 PM Pg 6 of 13 Trans ID: LCV20211652995




          48.     Defendant failed to engage in the interactive process to determine whether or not

   the accommodation could be provided, and instead, forced Plaintiff to talce a leave of absence,

   and then terminated Plaintiff.

          49.     Providing the accommodation Plaintiff requested would not cause an undue

   hardship or burden to Defendant in the operation of its company.

          50.     A determinative or motivating factor in Defendant's decision to deny Plaintiff's

   accommodation and terminate Plaintiff from her employment with Defendant, and prohibit

   Plaintiff from returning to her employment with Defendant was Plaintiff s disability.

          51.     ui addition, or in the alternative, a determinative or motivating factor in the

   adverse employment actions Defendant took against Plaintiff was Defendant's perception that

   Plaintiff was disabled.

          52.     In particular, the adverse employment actions taken against Plaintiff included, but

  were not limited to, denying Plaintiff's accommodation, forcing Plaintiff to take a medical leave

   of action, terminating Plaintiff from her employment while she was on the medical leave of

   absence, denying Plaintiff's request that she be reinstated after Plaintiff was terminated from her

   employment.

          53.     Plaintiff was further a member of a protected class as an individual who advanced

   her rights under the LAD by making a request for a reasonable accommodation.

          54.     Subsequent to Plaintiff requesting the accommodation, Plaintiff was subjected to

   the adverse employment actions outlined above.

          55.     Defendant's conduct in failing to engage in the interactive process, failing to

   reasonably accommodate Plaintiff, and terminating Plaintiff's employment was undertaken by
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 13 of 25 PageID: 19
        MER-L-001462-21 07/14/2021 12:17:02 PM Pg 7 of 13 Trans ID: LCV20211652995




   members of upper management and/or willfully ignored by members of upper management, and

   was especially egregious, warranting the imposition of punitive damages.

           56.     Furthermore, Defendant Amazon has a policy and practice of discriminating

   against individuals because of their disabilities, failing to provide einployees with

   accommodations, and retaliating against employees for requesting accommodations, which is

   demonstrated by the dozens of lawsuits filed against Amazon in the past six years in the State of

   New Jersey for violating New Jersey anti-discrimination laws.

           57.     As a result of the unlawful conduct outlined above, Plaintiff has been forced to

   suffer both economic and noii-economic harm.

                                                COUNTI

                                    Discrimination Under the LAD

           58.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 57, as though fully

   set forth herein.

           59.     The conduct set forth above constitutes discrimination based on disability and is

   the responsibility of Defendant in both compensatory and punitive damages.

           WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

   in the alternative, together with compensatory damages, including emotional distress and

   personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

   fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

   promotion, and any other relief the Court deems equitable and just.
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 14 of 25 PageID: 20
        MER-L-001462-21 07/14/2021 12:17:02 PM Pg 8 of 13 Trans ID: LCV20211652995




                                               COUNT II

                           Discrinrination Based on Perceation of Disability

           60.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 59, as though fully

   set forth herein.

           61.     The conduct set forth above constitutes discrimination based on perception of

   disability and is the responsibility of Defendant in both compensatory and punitive damages.

           WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

   in the alternative, together with compensatory damages, including emotional distress and

   personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

   fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                              COUNT III

                                      Retaliation Under the LAD

          62.      Plaintiff hereby repeats and re-alleges paragraphs 1 through 61, as though fully

  set forth herein.

          63.     Plaintiff engaged in protected activity pursuant to the LAD in making a request

  for a reasonable accommodation.

          64.     As a result of PlaintifFs protected activity, Plaintiff was subjected to the adverse

   employment actions outlined above.




                                                    8
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 15 of 25 PageID: 21
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 9 of 13 Trans ID: LCV20211652995




          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally aiid

  in the alternative, together with compensatoiy damages, including emotional distress and

  personal hardship, punitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstatement, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.

                                             COUNT IV

                              Failure to Accommodate Under the LAD

          65.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 64, as though fully

  set forth herein.

          67.     Plaintiff made a request for a reasonable accommodation due to Plaintiff's

  disability under the LAD.

          68.     Defendaiit failed to engage in the interactive process to determine whether or not

  the accommodation could be provided, refused to provide Plaintiff with a reasonable

  accommodation, terminated Plaintiff's employment, and refused to allow Plaintiff to be

  reinstated as an employee with Defendant.

          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

   in the alteniative, together with compensatory dainages, including emotional distress and

  personal hardship, puiiitive damages, interest, cost of suit, attorneys' fees, enhanced attorneys'

  fees, equitable back pay, equitable front pay, equitable reinstateinent, equitable instatement or

  promotion, and any other relief the Court deems equitable and just.




                                                   9
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed        08/20/21 Page 16 of 25 PageID: 22
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 10 of 13 Trans ID: LCV20211652995




                                                 COUNT V
                                      Reguest for Eguitable Relief

           69.     Plaintiff hereby repeats and re-alleges paragraphs 1 through 68 as though fully set

   forth herein.


           70.     Plaintiff requests the following equitable remedies and relief in this matter.


           71.     Plaintiff requests a declaration by this Court that the practices contested herein

   violate New Jersey law as set forth herein.


           72.     Plaintiff requests that this Court order the Defendants to cease and desist all

   conduct inconsistent with the claims made herein going forward, both as to the specific Plaintiff

   and as to all other individuals similarly situated.


           73.     To the extent that Plaintiff was separated from employment and to the extent that

   the separation is contested herein, Plaintiff requests equitable reinstatement, with equitable back

   pay and front pay.


          74.      Plaintiff requests, that in the event that equitable reinstatement and/or equitable

   back pay and equitable front pay is ordered to the Plaintiff, that all lost wages, benefits, fiinge

   benefits and other remuneration is also equitably restored to the Plaintiff:


          75.      Plaintiff requests that the Court equitably order the Defendants to pay costs and

   attorneys' fees along with statutory and required enhancements to said attorneys' fees.


          76.      Plaintiff requests that the Court order the Defendants to alter their files so as to

   expunge any reference to which the Court finds violates the statutes implicated herein.




                                                     10
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 17 of 25 PageID: 23
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 11 of 13 Trans ID: LCV20211652995




          77.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

   and just.


          WHEREFORE, Plaintiff demands judgment against the Defendants jointly, severally and

   in the alternative, together with compensatory damages, punitive damages, interest, cost of suit,

   attorneys' fees, enhanced attorneys' fees, equitable back pay, equitable front pay, equitable

   reinstatement, and any other relief the Court deems equitable and just.



                                                COSTELLO 8d MAINS, LLC



                                                By:     /s/Dralce P. Bearclen, Jr.
   Dated: July 14, 2021                                    Drake P. Bearden, Jr.




                                                   11
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 18 of 25 PageID: 24
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 12 of 13 Trans ID: LCV20211652995




                               DEMAND TO PRESERVE EVIDENCE

           1.     All Defendants are hereby directed and demanded to preserve all physical and

   electronic information pertaining in any way to Plaintiff's employment, to Plaintiff's cause of

   action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

   but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

   images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

   messages and any and all online social or work related websites, entries on social networking

   sites (including, but not liinited to, Faceboolc, twitter, MySpace, etc.), a.nd any other information

   and/or data and/or things and/or documents which may be relevant to any claim or defense in this

   litigation.

           2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

   appropriate adverse inferences.

                                                  COSTELLO & MAINS, LLC


                                                  By: /s/Drake P. Bearden, Jr.
                                                         Drake P. Bearden, Jr.


                                           !I10   moi ITmama7
           Plaintiff hereby demands a trial by jury.

                                                  COSTELLO & MAINS, LLC



                                                  By: /s/Drake P. Bearden, Jr.
                                                         Drake P. Bearden, Jr.




                                                       12
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 19 of 25 PageID: 25
       MER-L-001462-21 07/14/2021 12:17:02 PM Pg 13 of 13 Trans ID: LCV20211652995




                                   RULE 4:5-1 CERTIFICATION

                  I am licensed to practice law in New Jersey and am responsible for the captioned

                  matter.

          2.      I am aware of no other matter currently filed or pending in any court in any

                  jurisdiction which may affect the parties or matters described herein.

                                                COSTELLO & MAINS, LLC



                                                By:     /s/Drake P. Bearden, Jr.
                                                         Drake P. Bearden, Jr.



                               DESIGNATION OF TRIAL COUNSEL

          Drake P. Bearden, Jr., Esquire, of the law fii-m of Costello & Mains, LLC, is hereby-

   designated trial counsel.

                                                COSTELLO & MAINS, LLC



                                                By:     /s/Drake P. Bearden, Jr.
                                                         Drake P. Bearden, Jr.




                                                   13
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 20 of 25 PageID: 26
          MER-L-001462-21 07/14/2021 12:17:02 PM Pg 1 of 1 Trans ID: LCV20211652995




                          Civil Case Information                                   Statement

          _ ~_.                          _.            ..   r . w ._ _ .. .        ~ . .. ..                          ....... . ..._
  ~ Gase ~et~iis: MERCER ~ Civil Part Docket#.!.-o01462=21

  Case Caption: SCOTT KERIDA VS AMAZON.COM                          Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
  SERVICES, LLC                                                     Document Type: Complaint with Jury Demand
  Case Initiation Date: 07/14/2021                                  Jury Demand: YES - 6 JURORS
  Attorney Name: DRAKE P BEARDEN JR                                 Is this a professional malpractice case? NO
  Firm Name: COSTELLO & MAINS, LLC                                  Related cases pending: NO
  Address: 18000 HORIZON WAY STE 800                                If yes, list docket numbers:
  MT LAUREL NJ 080544319                                            Do you anticipate adding any parties (arising out of same
  Phone:8567279700                                                  transaction or occurrence)? NO
  Name of Party: PLAINTIFF : SCOTT, KERIDA
  Name of Defendant's Primary Insurance Company                     Are sexual abuse claims alleged by: KERIDA SCOTT? NO

  (if known): Unknown


          ......           ~..._._... ._._. .   .._.                  ,.       _                                                       _.. ._.
        TH~
        _.. . ... INTC):1d1~I,1TIOlv
                   ...._.. _   _.    PRO~IDED
                                          .~,..._. CD:V ~'lI7S _rORNI
                                                                  ~...... C~V1~~DT I3~ LldtTli(~l~lJ~'~D I'VTO
                                                                                                             .~ E~'I)nE:i~fi4:
                                                                                                                    M.. .     E
                        CASE CHARACTERISTICS FOR Pl1RPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATfON




   Do parties have a current, past, or recurrent relationship? YES

   If yes, is that relationship: Employer/Employee

   Does the statute governing this case provide for payment of fees by the losing party? YES

   Use this space to alert the court to any special case characteristics that may warrant individual
   management or accelerated disposition:



   Do you or your client need any disability accommodations? NO
          If yes, please identify the requested accommodation:



   Will an interpreter be needed? NO
            If yes, for what language:


   Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




   I certify that confidential personal identifiers have been redacted from documents now submitted to the
   court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

   07/14/2021                                                                                      /s/ DRAKE P BEARDEN JR
   Dated                                                                                                            Signed


                                     ,
  Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 21 of 25 PageID: 27
           MER L 001462-21 07/15/2021 4:25:19 AM Pg 1 of 1 Trans ID: LCV20211658438

MERCER COUNTY COURTHOUSE
CIVIL CASE MANAGMENT OFFICE
175 SOUTH BROAD ST P 0 BOX 8068
TRENTON          NJ 08650-0068
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (609) 571-4200
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JULY 14, 2021
                             RE:     SCOTT KERIDA VS AMAZON.COM SERVICES,      LLC
                             DOCKET: MER L -001462 21

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 3.

     DISCOVERY IS   450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON DOUGLAS H. HURD

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      050
AT:   (609) 571-4200 EXT 74432.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: DRAKE P. BEARDEN
                                             COSTELLO S MAINS, LLC
                                             18000 HORIZON WAY STE 800
                                             MT LAUREL        NJ 08054-4319

ECOURTS
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 22 of 25 PageID: 28




                  Exhibit B
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 23 of 25 PageID: 29




 Denise M. Keyser (026471983)
 Tara L. Humma (005452012)
 BALLARD SPAHR LLP
 A Pennsylvania Limited Liability Partnership
 700 East Gate Drive, Suite 330
 Mount Laurel, NJ 08054
 Telephone: 856.761.3400
 Facsimile: 856.761.1020
 Attorneys for Defendant Amazon.com Services, LLC

 KERIDA SCOTT,                                       :
                                                     :
                   Plaintiff,                        :   SUPERIOR COURT OF NEW JERSEY
                                                     :   LAW DIVISION
                       v.                            :   MERCER COUNTY
                                                     :
 AMAZON.COM SERVICES, LLC and JOHN                   :   DOCKET NO. MER-L-1462-21
 DOES 1-5 AND 6-10,                                  :
                                                     :   CIVIL ACTION
                   Defendants.                       :
                                                     :

                            NOTICE OF FILING OF NOTICE OF REMOVAL

  TO:        Clerk of the Court
             Superior Court of New Jersey
             Mercer County Civil Courthouse
             175 South Broad Street, 1st Floor
             Trenton, NJ 08650

             Drake P. Bearden, Jr., Esq.
             Costello & Mains, LLC
             18000 Horizon Way, Suite 800
             Mount Laurel, NJ 08054
             Attorneys for Plaintiff

                   PLEASE TAKE NOTICE that Defendant Amazon.com Services, LLC, by and

 through its undersigned counsel, filed a Notice of Removal in the United States District Court for

 the District of New Jersey on the 20th day of August, 2021.

                   PLEASE TAKE FURTHER NOTICE that a true and correct copy of the

 original Notice of Removal, which was filed in the United States District Court for the District of




 DMEAST #45589909 v1
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 24 of 25 PageID: 30




 New Jersey, is attached hereto (without exhibits) as Exhibit 1 and has been served along with

 this notice on counsel for Plaintiff.

                PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. § 1446(d), no

 further proceedings shall occur in this Court unless and until this case is remanded.




                                                      s/Tara L. Humma
                                                      Denise M. Keyser (026471983)
                                                      Tara L. Humma (005452012)
                                                      BALLARD SPAHR LLP
                                                      A Pennsylvania Limited Liability Partnership
                                                      700 East Gate Drive, Suite 330
                                                      Mount Laurel, NJ 08054
                                                      Telephone: (856) 761-3400

                                                      Attorneys for Defendant Amazon.com
                                                      Services, LLC
  DATED: August 20, 2021




 DMEAST #45589909 v1                              2
Case 3:21-cv-15790-FLW-LHG Document 1-1 Filed 08/20/21 Page 25 of 25 PageID: 31




                                  CERTIFICATE OF SERVICE

                I, Tara L. Humma, hereby certify that on this date, I caused a true and correct

 copy of the foregoing Notice of Filing of Notice of Removal to be served on the following

 counsel for Plaintiff via the Court’s electronic filing system and via email.

                                     Drake P. Bearden, Jr., Esq.
                                      Costello & Mains, LLC
                                   18000 Horizon Way, Suite 800
                                     Mount Laurel, NJ 08054
                                   dbearden@costellomains.com
                                       Attorneys for Plaintiff



  DATE: August 20, 2021                             s/Tara L. Humma
                                                    Tara L. Humma




 DMEAST #45589909 v1
